DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 and 4/28/2021 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 9/13/2021”.  Applicant’s amendments of claims 1, 10, 16, 18; and submission of new claims 21-23 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-23 are pending wherein claims 1, 10 and 16 are independent.  
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 10, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein a distance between the step and a sidewall of the bump is larger than a thickness of the passivation layer in the dummy and the redistribution wiring regions” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-9, 11-15, 21 and 22 are allowed based on virtue of their dependencies.

With respect to independent claim 16, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein a distance between the step and a sidewall of the bump is larger than a thickness of the passivation layer in the dummy and the redistribution wiring regions” as recited in claim 1 in combination with the remaining features.
Dependent claims 17-20, 23 are allowed based on virtue of their dependencies 
The most relevant prior art references, Hwang et al (US 8022555 B2 A1) in Fig 1B and Chen et al (US 2007/0018331 A1). in Fig 2, substantially teach the limitations of the claim 16, with the exception of the limitations described in the preceding paragraph. Specifically, the Chen reference does not disclose the distance between the step and a sidewall of the bump is larger than a thickness of the passivation layer in the dummy and the redistribution wiring regions. Chen discloses details of a guard ring region in a semiconductor device and does not disclose that the passivation layer has a step so as to satisfy the above mentioned limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811